Citation Nr: 1326885	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  12-20 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus (to include as due to exposure to herbicides in service).



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from June 1951 to June 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  At the Veteran's request, he was scheduled for a Travel Board hearing; he failed (without giving cause) to report for such hearing scheduled in July, 2013.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).    

A prior (October 1980) final rating decision denied the Veteran's claim of service connection for diabetes mellitus.  However, in the interim, there have been liberalizing revisions in the law and regulations that may be pertinent in the matter at hand.   Accordingly, de novo review is indicated.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran has claimed that his diabetes mellitus was diagnosed (and treated) within one year following his discharge from service.  He has not identified the medical provider whose records would show diagnosis and treatment of diabetes in the first postservice year.  He has stated that diabetes was diagnosed at a Myrtle Beach Air Force Base medical facility.  Records from such facility were secured, but do not show a diagnosis of diabetes mellitus prior to September 1980.  

An October 1980 rating decision denied the Veteran service connection for diabetes mellitus on the basis that such disability was not shown to be related to his service.  VA has since recognized diabetes mellitus as a disease which may be service-connected on a presumptive basis for Veterans who were exposed to herbicides (Agent Orange) in service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 3.307(a)(6), the presumption of exposure to Agent Orange in service applies only to Veterans who served in Vietnam.  However, VA has extended the presumptive provisions of § 1116 to Veterans who served in locations other than Vietnam where tactical herbicides were used.  The demilitarized zone (DMZ) in Korea is one such location.  While the Veteran is not shown to have served in Vietnam; the record shows he had service in Korea.

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in locations other than the Republic of Vietnam (to include along the DMZ in Korea).  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service with a request for review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not thus verified, a request for verification should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  See VBA Fast Letter 09-20 (May 6, 2009). 

Here, in a February 2010 letter to the Veteran the RO requested information regarding his possible exposure to herbicides in service.  The record does not include a response from the Veteran.  Given that the record does not otherwise suggest his diabetes may be related to service, development for evidence of his possible exposure to herbicides/Agent Orange in Korea is necessary.  The Veteran is pursuing the instant claim/appeal pro se; it is not evident that he is aware of the consequences of a nonresponse to a request for identifying information.   

The Board observes that if exposure to herbicides is not alleged or shown, the Veteran's claim becomes one to reopen following a prior final denial.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should ask the Veteran to indicate whether or not he alleges exposure to tactical herbicides in service, particularly during his service in Korea, and if so, to identify the location (and approximate dates) where such exposure may have occurred.

2.  The RO should then contact the C&P Service with a request for a review of the inventory of herbicide operations maintained by the DOD to determine whether herbicides were used or tested in the alleged locations.  

3.  If exposure to herbicides is not verified by the request to C&P, verification should be sought from JSRRC.  The RO should forward the dates of the Veteran's service in Korea (March 28, 1968 to May 9, 1968), and the location(s) of his duty station(s) there as well as his contentions (if any) regarding the nature of his exposure to herbicides to JSRRC and request verification of such exposure.

4.  If herbicide exposure in service is shown, the RO should arrange for all further development indicated, and readjudicate the claim.

5.  If exposure to herbicides in service is not alleged or shown, the RO should readjudicate the claim of service connection for type 2 diabetes mellitus (as a claim to reopen one previously finally denied, as in such case the liberalizing issue does not apply).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

